Citation Nr: 0002748	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-15 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and sister




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied entitlement to 
service connection for PTSD and for a neurological condition 
as due to herbicide (Agent Orange) exposure.  The issue 
concerning the neurological condition was clarified to that 
of peripheral neuropathy due to herbicide exposure in an 
April 1997 rating decision.  

The veteran is noted to have raised a claim for entitlement 
to an increased evaluation for left ear hearing loss in a 
March 1999 correspondence.  This matter is referred to the RO 
for further development.  


REMAND

The veteran contends that he is entitled to service 
connection to PTSD and peripheral neuropathy.  He alleges 
that he has PTSD due to stressors experienced while serving 
in Vietnam, and that he has peripheral neuropathy due to 
herbicide exposure in Vietnam.  

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case.  The veteran requested a 
hearing before a Member of the Board at the RO in his VA form 
9, substantive appeal form, filed in February 1998, although 
appeals of both issues are observed to have been perfected in 
October 1995.  He elected to attend a videoconference hearing 
by correspondence dated in September 1998.  Such a hearing 
appears never to have been held.  He then requested a hearing 
before a hearing officer at the RO, by correspondence dated 
in October 1998.  Subsequently a hearing was held before a 
hearing officer at the RO on December 1, 1998.  Most 
recently, on May 24, 1999, the veteran submitted another VA 
form 9 substantive appeal form, wherein he again stated that 
he desired a hearing before a Member of the Board at the RO.
 
In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




